Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 1 of 23 PageID #: 1546




                 Attachment 16
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 2 of 23 PageID #: 1547



    DEPARTMENT OF HEALTH AND HUMAN SERVICES
    Food and Drug Administration




         Tobacco Products; Required Warnings for
          Cigarette Packages and Advertisements


                            Docket No. FDA-2019-N-3065




               Preliminary Regulatory Impact Analysis
                Initial Regulatory Flexibility Analysis
               Unfunded Mandates Reform Act Analysis



                                    August 2019



                                  Economics Staff
                         Office of Economics and Analysis
               Office of Policy, Legislation, and International Affairs
                            Office of the Commissioner
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 3 of 23 PageID #: 1548



    Executive Summary

    This proposed rule would require that one of up to 13 new cigarette health warnings, each
    comprising a textual warning statement paired with an accompanying color graphic, appear
    on cigarette packages and in cigarette advertisements. The proposed rule would further
    require that, for cigarette packages, the required cigarette health warnings be randomly
    displayed in each 12-month period, in as equal a number of times as is possible on each
    brand of the product and be randomly and equally distributed throughout the United States
    in accordance with a plan approved by the Food and Drug Administration (FDA). The
    proposed rule would also require that, for cigarette advertisements, the required cigarette
    health warnings must be rotated quarterly in alternating sequences in advertisements for
    each brand of cigarettes in accordance with a plan approved by FDA. The proposed new
    cigarette health warnings would promote greater public understanding of the negative
    health consequences of cigarette smoking by presenting information about the health risks
    of smoking to smokers and nonsmokers in a format that helps people better understand
    these consequences. Despite the informational effects of this proposed rule, there is a high
    level of uncertainty around quantitative economic benefits at this time, so we describe them
    qualitatively. The cost of this proposed rule consists of initial and recurring labeling costs
    associated with changing cigarette labels to accommodate the new cigarette health
    warnings, design and operation costs associated with the random and equal display and
    distribution of required cigarette health warnings for cigarette packages and quarterly
    rotations of the required warnings for cigarette advertisements, advertising-related costs,
    and costs associated with government administration and enforcement of the rule. We
    estimate that, at the mean, the present value of the costs of this proposed rule is about $1.6
    billion using a three percent discount rate and roughly $1.2 billion using a seven percent
    discount rate (2018$). If the information provided by the cigarette health warning on each
    cigarette package was valued at about $0.01 (for every pack sold annually nationwide),
    then the benefits that would be generated by the proposed rule would equal or exceed the
    estimated annual costs.




                                                                                                2
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 4 of 23 PageID #: 1549



             The Unfunded Mandates Reform Act of 1995 (section 202(a)) requires us to

    prepare a written statement, which includes an assessment of anticipated costs and

    benefits, before proposing “any rule that includes any Federal mandate that may result in

    the expenditure by State, local, and tribal governments, in the aggregate, or by the private

    sector, of $100,000,000 or more (adjusted annually for inflation) in any one year.” The

    current threshold after adjustment for inflation is $154 million, using the most current

    (2018) Implicit Price Deflator for the Gross Domestic Product. This proposed rule would

    result in an expenditure in any year that meets or exceeds this amount.


    Summary and Accounting Statement


             This proposed rule would require that one of up to 13 new cigarette health

    warnings, 2 each comprising a textual warning statement paired with an accompanying

    color graphic image, appear on cigarette packages and in cigarette advertisements. The

    proposed rule would further require that, for cigarette packages, the required cigarette

    health warnings be randomly displayed in each 12-month period, in as equal a number of

    times as is possible on each brand of the product and be randomly distributed throughout

    the United States in accordance with a plan approved by the Food and Drug

    Administration (FDA). The proposed rule would also require that, for cigarette

    advertisements, the required cigarette health warnings must be rotated quarterly in

    alternating sequence in advertisements for each brand of cigarettes in accordance with a

    plan approved by FDA.



    2
     To the extent the number of warnings included in a final rule is less than 13, the costs of the rule would
    accordingly be less. For purposes of this analysis, we base our estimates on the assumption that 13
    warnings would be required.

                                                                                                                  6
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 5 of 23 PageID #: 1550



           Pictorial cigarette health warnings promote greater public understanding about the

    negative health consequences of smoking as they increase the noticeability of the

    warning’s message, increase knowledge and learning of the negative health consequences

    of smoking, and benefit diverse populations that have disparities in knowledge about the

    negative health consequences of smoking.

           The direct economic benefits of providing information on cigarette health

    warnings are difficult to quantify, and we do not predict the size of these benefits at this

    time. We discuss the informational effects qualitatively.

           The cost of this proposed rule consists of initial and recurring labeling costs

    associated with changing cigarette labels to accommodate the new cigarette health

    warnings, design and operation costs associated with the random and equal display and

    distribution of required cigarette health warnings for cigarette packages and quarterly

    rotations of the required warnings for cigarette advertisements, advertising-related costs,

    and costs associated with government administration and enforcement of the rule. Using

    a 20-year time horizon, we estimate that the present value of the costs of this proposed

    rule ranges from $1.3 billion to $1.9 billion, with a mean estimate of $1.6 billion, using a

    three percent discount rate, and ranges from $1.0 billion to $1.5 billion, with a mean

    estimate of $1.2 billion, using a seven percent discount rate (2018$). Annualized costs,

    which are presented below in Table 1, range from $88.6 million per year to $129.7

    million per year, with a mean estimate of $107.5 million per year, using a three percent

    discount rate, and range from $94.6 million per year to $139.8 million per year, with a

    mean estimate of $115.3 million per year, using a seven percent discount rate (2018$).




                                                                                                   7
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 6 of 23 PageID #: 1551



           Because it is not possible to compare benefits and costs directly when the benefits

    are not quantified, we employ a break-even approach. If the information provided by the

    cigarette health warning on each cigarette package was valued at about $0.01 (for every

    pack sold annually nationwide), then the benefits that would be generated by the

    proposed rule would equal or exceed the estimated annual costs.

    Table 1. Summary of the Informational Effects and Costs of the Proposed Rule (in
    millions of 2018$)
                                                                                Units
                                     Primary    Low     High
               Category                                               Year Discount Period              Notes
                                     Estimate Estimate Estimate
                                                                    Dollars     Rate     Covered
                                  Pictorial cigarette health warnings promote greater public understanding
                                  about the negative health consequences of smoking as they increase the
                                  noticeability of the warning’s message, increase knowledge and learning of
                                  the negative health consequences of smoking and help reduce disparities in
     Informational
                                  knowledge about the negative health consequences of smoking across
     Effects
                                  diverse populations. If the information provided by the cigarette health
                                  warning on each cigarette package was valued at about $0.01 (for every
                                  pack sold annually nationwide), then the benefits that would be generated by
                                  the proposed rule would equal or exceed the estimated annual costs.
                                                                                             20      Effective
                                   $115.3       $94.6      $139.8     2018       7%
                                                                                           Years     date of 15
                                                                                                     months
                   Annualized
                                                                                                     from date
     Costs         Monetized
                                                                                             20      of
                   $millions/year $107.5        $88.6      $129.7     2018       3%
                                                                                           Years     publication
                                                                                                     of final
                                                                                                     rule.


           In line with Executive Order 13771, in Table 2 we estimate present and annualized

    values of costs and cost savings over an infinite time horizon. Based on these costs, this

    proposed rule would be considered a regulatory action under EO 13771.




                                                                                                 8
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 7 of 23 PageID #: 1552



    costs are associated with activities related to reviewing and updating records of labeling

    information. Finally, inventory costs comprise discarded inventory and disposal costs for

    labels or printed packages that become obsolete as a result of the labeling requirement

    (for effective dates of 24 months or longer from the date of publication of the final rule,

    the model estimates that there are no discarded inventory and disposal costs). To

    calculate inventory costs, the model estimates the cost per sales unit of each printed

    package or label and multiplies this value by the estimated remaining inventory, the latter

    which varies by distance of effective date from the date of publication of the final rule.

    To provide a range of costs estimates for the requirements of this proposed rule, and as

    stated above, we present costs at the low, mean and high levels as estimated by the FDA

    Labeling Cost Model.

            The model estimates that a labeling change requires a minimum of 15 months to

    fully implement, and that any labeling change that must be incorporated in 15 months or

    less always incurs overtime and rush charges (equal to 40 percent of labor, materials, and

    recordkeeping costs) for completing all of the label change activities on a faster than

    usual schedule and sometimes (for effective dates of nine months or less from the date of

    publication of the final rule) incurs costs associated with applying stickers to some sales

    units due to insufficient time to print new labels before the change must be implemented.

    The model further estimates that manufacturers who can coordinate a required labeling

    change (regulatory labeling change) with a planned voluntary labeling change (non-

    regulatory labeling change) would incur lower costs associated with the required labeling

    change than they would otherwise. Farther out effective dates increase the proportion of

    required labeling changes that can be coordinated with planned voluntary labeling



                                                                                                 24
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 8 of 23 PageID #: 1553



    Break-even Calculation


               This proposed rule would promote greater public understanding about the

    negative health consequences of smoking through updated cigarette health warnings on

    cigarette packages and in cigarette advertisements. As described above, consumers

    would receive the information provided in the cigarette health warnings.

               Instead of developing quantitative estimates of economic benefits at this time,

    which present unique challenges, we undertake a break-even calculation to describe the

    magnitude of non-quantified benefits required for the benefits to equal or exceed the

    costs of the regulation.

               The mean estimate of the cost of this proposed rule, annualized over 20 years, is

    $107.5 million per year using a three percent discount rate and $115.3 million per year

    using a seven percent discount rate (2018$). The welfare gains of this proposed rule

    would come from the value consumers receive from the information provided in the

    cigarette health warnings on cigarette packages and advertisements. Both smokers and

    nonsmokers would be exposed to these cigarette health warnings because cigarette health

    warnings on advertisements would be seen in public spaces and cigarette packages are

    not always concealed and are often visible to those other than the person carrying the

    package [Ref. 11, 51]. However, we do not know what proportion of the public would be

    exposed to the cigarette health warnings. Thus, we estimate a break-even point on a per

    cigarette package basis.

               Using Nielsen RMS data, we estimated that about 9.7 billion packs of cigarettes

    were sold in the United States in 2018. 13 If the information provided by the cigarette


    13
         FDA’s own analyses and calculations are based in part on data reported by Nielsen through its RMS

                                                                                                             37
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 9 of 23 PageID #: 1554



    health warning on each cigarette package were valued at about $0.01 (for every pack sold

    annually nationwide), then the benefits generated by the proposed rule would equal or

    exceed the estimated annualized costs at three and seven percent discount rates (2018$).

    This per-pack estimate provides one way to estimate the value the public would need to

    receive from the information provided on the cigarette health warnings in order to break

    even with the costs of the rule and is equivalent to 0.16 percent of the average cost of a

    pack of cigarettes, based on a national average cost of $6.27 per pack. 14 Note that this

    break-even calculation does not include the value of information provided to the public

    through cigarette health warnings on advertisements because we do not know the current

    number of cigarette advertisements. The break-even point would be even smaller if we

    included the benefits generated by cigarette health warnings on advertisements.




    service for the cigarettes category for the 52-week period ending December 29, 2018 for the total United
    States market and Convenience Stores and Expanded All Outlets Combined (xAOC) channels. Copyright
    © 2018, The Nielsen Company. The conclusions drawn from the Nielsen data are those of the FDA and do
    not reflect the views of Nielsen. Nielsen is not responsible for and had no role in and was not involved in
    analyzing and preparing the results reported herein. Nielsen RMS data consist of weekly purchase and
    pricing data generated from participating retail store point-of-sale systems in all U.S. markets. See
    http://www.nielsen.com/us/en.html for more information. Nielsen RMS data do not capture all cigarette
    sales. For example, the FTC reports that in “2017, the major cigarette manufacturers sold 229.1 billion
    cigarettes domestically,” or 11.5 billion packs of 20 cigarettes (see page 2 of the FTC Cigarette
    Report). Note, however, that use of the FTC sales figure in place of the Nielsen sales figure does not
    change our annualized cost estimates of the proposed rule, and only very slightly changes our breakeven
    estimate, from about $0.012 annually to $0.010 annually.
    14
       FDA’s own analyses and calculations are based in part on data reported by Nielsen through its RMS
    service for the cigarettes category for the 11-week period ending March 23, 2019 for the total United States
    market and Convenience Stores and Expanded All Outlets Combined (xAOC) channels. Copyright ©
    2018, The Nielsen Company. The conclusions drawn from the Nielsen data are those of the FDA and do
    not reflect the views of Nielsen. Nielsen is not responsible for and had no role in and was not involved in
    analyzing and preparing the results reported herein. Nielsen RMS data consist of weekly purchase and
    pricing data generated from participating retail store point-of-sale systems in all U.S. markets. See
    http://www.nielsen.com/us/en.html for more information.


                                                                                                             38
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 10 of 23 PageID #: 1555



     analysis, and our estimate of the annualized value of total costs in the sensitivity analysis

     is $0.9 million larger than in the primary analysis, regardless of the discount rate used

     (2018$).

            The break-even point in this sensitivity analysis is very similar to the estimate

     presented in the primary analysis above. If the information provided by the cigarette

     health warning on each package were valued at about $0.01 (for every pack sold annually

     nationwide), then the benefits generated by the proposed rule would equal or exceed the

     estimated annualized costs at three and seven percent discount rates (2018$).


     Analysis of Regulatory Alternatives to the Proposed Rule


            We consider three regulatory alternatives to the proposed rule: an otherwise

     identical rule with a proposed effective date of 24 months from the date of publication of

     the final rule, an otherwise identical rule with a proposed effective date of 6 months from

     the date of publication of the final rule, and an otherwise identical rule requiring that one

     of up to nine new cigarette health warnings, each comprising a textual warning statement

     paired with an accompanying color graphic, appear on cigarette packages and in cigarette

     advertisements. We estimate costs and do a break-even calculation for these alternatives

     below, although not all regulatory alternatives may be legally viable.

     1.     Effective Date of 24 Months from Date of Publication of Final Rule

            An effective date of 24 months from the date of publication of the final rule

     would reduce the one-time costs of this rule through three avenues: the number of UPCs

     that can be coordinated with a previously scheduled label change is increased, rush

     charges for the label design are eliminated, and discarded inventory costs are eliminated.

     Table 10 shows the total cost of a major cigarette labeling change that reflects both an

                                                                                                 43
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 11 of 23 PageID #: 1556



     effective date of 24 months from the date of publication of the final rule, as well as that

     each cigarette UPC would require 13 printing plates, one for each cigarette health

     warning label (13 warnings per UPC). Looking at Table 10, we estimate total labeling

     costs associated with the proposed rule under this regulatory option range from $217.0

     million to $360.3 million, with a mean estimate of $281.8 million (2018$).

     Table 10. Cost of a Major Cigarette Label Change With 13 Warning Labels (in
     2018$)
                                                                             Low                Mean               High
      Label Design Costs
       # Uncoordinated UPCs                                                2,392               2,392              2,392
         Labor Costs ($/UPC)                                               $3,211              $6,860            $12,906
         Material Costs ($/UPC)                                           $69,380             $87,752            $108,610
         Recordkeeping Costs ($/UPC)                                        $35                 $67                $116
         Total Costs ($/UPC)                                              $72,626             $94,679            $121,632
       Total Label Design Costs for Uncoordinated UPCs ($)              $173,721,392        $226,472,168       $290,943,744

       # Coordinated UPCs                                                   671                 671                671
         Labor Costs ($/UPC)                                               $395                $1,354             $3,059
         Material Costs ($/UPC)                                           $64,043             $81,002            $100,256
         Recordkeeping Costs ($/UPC)                                        $17                 $34                $60
         Total Costs ($/UPC)                                              $64,455             $82,390            $103,375
       Total Label Design Costs for Coordinated UPCs ($)                $43,249,305         $55,283,690        $69,364,625
      TOTAL LABEL DESIGN COSTS ($)                                      $216,970,697        $281,755,858       $360,308,369

      Inventory Costs
        # Discarded Labels                                                    0                  0                   0
        Cost Per Discarded Label ($/Label)                                  $0.027             $0.032              $0.037
      TOTAL INVENTORY COSTS ($)                                               $0                 $0                  $0

      TOTAL COSTS                                                       $216,970,697        $281,755,858       $360,308,369
     Notes: FDA’s own analyses and calculations are based in part on data reported by Nielsen through its RMS service for the
     cigarettes category for the 52-week period ending December 29, 2018 for the total United States market and Convenience
     Stores and Expanded All Outlets Combined (xAOC) channels. Copyright © 2018, The Nielsen Company. The
     conclusions drawn from the Nielsen data are those of the FDA and do not reflect the views of Nielsen. Nielsen is not
     responsible for and had no role in and was not involved in analyzing and preparing the results reported herein. Nielsen
     RMS data consist of weekly purchase and pricing data generated from participating retail store point-of-sale systems in
     all U.S. markets. See http://www.nielsen.com/us/en.html for more information. Effective date is 24 months from date of
     publication of final rule. We used 2018 Nielsen RMS data to estimate the number of cigarette UPCs. The number of
     uncoordinated and coordinated UPCs depend on the number of cigarette UPCs as well as, respectively, the percentage of
     UPCs which cannot and can be coordinated, both of which are estimated using the FDA Labeling Cost Model. The
     number of discarded labels depends on the estimated number of sales units, the source of which is 2018 Nielsen RMS
     data, as well as an estimate of the percentage of those sales units which will be discarded, the latter which is estimated
     using the FDA Labeling Cost Model. Lastly, note that Nielsen only provides a point estimate of UPCs and sales units,
     not a range. Hence, the number of UPCs and the number of discarded labels is the same at low, mean, and high.



                                                                                                             44
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 12 of 23 PageID #: 1557



            The total cost of the proposed rule if the effective date is 24 months from the date

     of publication of the final rule is presented in Table 11. The present value of the

     estimated total costs of the proposed rule ranges from $1.3 billion to $1.8 billion, with a

     mean estimate of $1.5 billion, using a three percent discount rate, and ranges from $916.6

     million to $1.4 billion, with a mean estimate of $1.1 billion, using a seven percent

     discount rate (2018$). The estimated annualized cost of the proposed rule ranges from

     $82.6 million to $119.6 million, with a mean estimate of $99.6 million, using a three

     percent discount rate, and ranges from $86.5 million to $126.1 million, with a mean

     estimate of $104.7 million, using a seven percent discount rate (2018$).




                                                                                               45
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 13 of 23 PageID #: 1558



     Table 11. Estimated Total Cost of the Proposed Rule if the Effective Date is 24
     Months from the Date of Publication of the Final Rule (in millions of 2018$)
                                                      Non-Discounted
                    t                     Low              Mean               High
                    1                    $241.1            $306.3             $385.2
                    2                     $24.1             $24.5              $24.9
                    3                     $24.1             $24.5              $24.9
                    4                    $206.0            $257.0             $316.6
                    5                     $24.1             $24.5              $24.9
                    6                     $24.1             $24.5              $24.9
                    7                    $191.7            $238.7             $293.7
                    8                     $24.1             $24.5              $24.9
                    9                     $24.1             $24.5              $24.9
                   10                    $178.5            $221.9             $272.6
                   11                     $24.1             $24.5              $24.9
                   12                     $24.1             $24.5              $24.9
                   13                    $166.4            $206.3             $253.0
                   14                     $24.1             $24.5              $24.9
                   15                     $24.1             $24.5              $24.9
                   16                    $155.1            $192.0             $235.1
                   17                     $24.1             $24.5              $24.9
                   18                     $24.1             $24.5              $24.9
                   19                    $144.8            $178.8             $218.5
                   20                     $24.1             $24.5              $24.9

      Present Value
                                       3%           $1,229.4                $1,481.9                $1,779.0
                                       7%            $916.6                 $1,108.9                $1,335.8
      Annualized Amount
                                       3%             $82.6                   $99.6                  $119.6
                                       7%             $86.5                  $104.7                  $126.1
     Notes: Effective date is 24 months from date of publication of final rule. Included in t = 1 is the initial
     cost associated with changing cigarette labels, illustrated in Table 4. Included in t = 4, 7, 10, 13, 16, and
     19 are costs associated with planned future cigarette labeling changes from Table 5. Included in t = 1
     through t = 20 are annual design and operation costs associated with the random and equal display and
     distribution and quarterly rotation requirements from Table 6, advertising opportunity costs illustrated in
     Section 4, and government administration and enforcement costs illustrated in Section 5.



              If the information provided by the cigarette health warning on each package were

     valued at about $0.01 (for every pack sold annually nationwide), then the benefits

     generated by the proposed rule with an effective date of 24 months from the date of




                                                                                                                     46
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 14 of 23 PageID #: 1559



     publication of the final rule would equal or exceed the estimated annualized costs at three

     and seven percent discount rates (2018$).

     2.     Effective Date of Six Months from Date of Publication of Final Rule

            With an effective date of six months from the date of publication of the final rule,

     the FDA Labeling Cost Model estimates that there is not enough time for any of the

     labeling changes to be coordinated with previously scheduled changes and that

     manufacturers would incur costs associated with applying stickers to some sales units due

     to insufficient time to print new labels before the change must be implemented. Table 12

     shows the total cost of a major cigarette labeling change that reflects both an effective

     date of six months from the date of publication of the final rule, as well as that each

     cigarette UPC would require 13 printing plates, one for each cigarette health warning

     label (13 warnings per UPC). We estimate total labeling costs associated with this

     proposed rule under this regulatory option range from $695.0 million to $3.2 billion, with

     a mean estimate of $1.4 billion (2018$).




                                                                                                 47
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 15 of 23 PageID #: 1560



     Table 12. Cost of a Major Cigarette Label Change With 13 Warning Labels (in
     2018$)
                                                                              Low                Mean                  High
      Label Design Costs
       # Uncoordinated UPCs                                                 3,063               3,063                  3,063
         Labor Costs ($/UPC)                                                $4,495              $9,603                $18,069
         Material Costs ($/UPC)                                            $97,138             $122,861              $152,068
         Recordkeeping Costs ($/UPC)                                         $49                 $94                   $163
         Total Costs ($/UPC)                                               $101,682            $132,558              $170,300
       Total Label Design Costs for Uncoordinated UPCs ($)               $311,451,966        $406,025,154          $521,628,900

       # Coordinated UPCs                                                     0                    0                     0
         Labor Costs ($/UPC)                                                $395                $1,354                $3,059
         Material Costs ($/UPC)                                            $89,666             $113,410              $140,370
         Recordkeeping Costs ($/UPC)                                         $17                 $34                   $60
         Total Costs ($/UPC)                                               $90,078             $114,798              $143,489
       Total Label Design Costs for Coordinated UPCs ($)                      $0                  $0                    $0
      TOTAL LABEL DESIGN COSTS ($)                                       $311,451,966        $406,025,154          $521,628,900

      Inventory Costs
        # Discarded Labels                                                15,440,782           15,440,782           15,440,782
          Cost Per Discarded Label ($/Label)                                $0.027               $0.032               $0.037
        Total Discarded Inventory Cost                                     $416,901             $494,105             $571,309

       # Units to Which Stickers Would Be Applied                       4,911,789,429        4,911,789,429         4,911,789,429
         Sticker and Application Cost ($/Unit)                             $0.078               $0.201                $0.551
       Total Sticker Cost                                               $383,119,576         $987,269,675         $2,706,395,975
      TOTAL INVENTORY COSTS ($)                                         $383,536,477         $987,763,780         $2,706,967,284

      TOTAL COSTS                                                        $694,988,443       $1,393,788,934        $3,228,596,184
     Notes: FDA’s own analyses and calculations are based in part on data reported by Nielsen through its RMS service for the
     cigarettes category for the 52-week period ending December 29, 2018 for the total United States market and Convenience
     Stores and Expanded All Outlets Combined (xAOC) channels. Copyright © 2018, The Nielsen Company. The conclusions
     drawn from the Nielsen data are those of the FDA and do not reflect the views of Nielsen. Nielsen is not responsible for and
     had no role in and was not involved in analyzing and preparing the results reported herein. Nielsen RMS data consist of
     weekly purchase and pricing data generated from participating retail store point-of-sale systems in all U.S. markets. See
     http://www.nielsen.com/us/en.html for more information. Effective date is six months from the date of publication of the final
     rule. We used 2018 Nielsen RMS data to estimate the number of cigarette UPCs. The number of uncoordinated and
     coordinated UPCs depend on the number of cigarette UPCs as well as, respectively, the percentage of UPCs which cannot and
     can be coordinated, both of which are estimated using the FDA Labeling Cost Model. The number of discarded labels depends
     on the estimated number of sales units, the source of which is 2018 Nielsen RMS data, as well as an estimate of the percentage
     of those sales units which will be discarded, the latter which is estimated using the FDA Labeling Cost Model. The number of
     units to which stickers would be applied depends on the estimated number of sales units, the source of which is 2018 Nielsen
     RMS data, as well as an estimate of the percentage of those sales units which would be stickered, the latter which is estimated
     using the FDA Labeling Cost Model. Lastly, note that Nielsen only provides a point estimate of UPCs and sales units, not a
     range. Hence, the number of UPCs and the number of discarded labels is the same at low, mean, and high.




                                                                                                             48
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 16 of 23 PageID #: 1561



            The total cost of the proposed rule if the effective date is six months from the date

     of publication of the final rule is presented in Table 13. Under such an effective date, the

     present value of the estimated total costs of the proposed rule ranges from $1.7 billion to

     $4.6 billion, with a mean estimate of $2.6 billion, using a three percent discount rate, and

     ranges from $1.4 billion to $4.0 billion, with a mean estimate of $2.1 billion, using a

     seven percent discount rate (2018$). The estimated annualized cost of the proposed rule

     ranges from $113.8 million to $306.8 million, with a mean estimate of $172.2 million,

     using a three percent discount rate, and ranges from $128.7 million to $379.1 million,

     with a mean estimate of $202.8 million, using a seven percent discount rate (2018$).




                                                                                               49
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 17 of 23 PageID #: 1562



     Table 13. Estimated Total Cost of the Proposed Rule if the Effective Date is Six
     Months from the Date of Publication of the Final Rule (in millions of 2018$)
                                                      Non-Discounted
                    t                     Low              Mean                High
                    1                    $719.1           $1,418.3            $3,253.5
                    2                      $24.1             $24.5              $24.9
                    3                      $24.1             $24.5              $24.9
                    4                     $206.0            $257.0             $316.6
                    5                      $24.1             $24.5              $24.9
                    6                      $24.1             $24.5              $24.9
                    7                     $191.7            $238.7             $293.7
                    8                      $24.1             $24.5              $24.9
                    9                      $24.1             $24.5              $24.9
                   10                     $178.5            $221.9             $272.6
                   11                      $24.1             $24.5              $24.9
                   12                      $24.1             $24.5              $24.9
                   13                     $166.4            $206.3             $253.0
                   14                      $24.1             $24.5              $24.9
                   15                      $24.1             $24.5              $24.9
                   16                     $155.1            $192.0             $235.1
                   17                      $24.1             $24.5              $24.9
                   18                      $24.1             $24.5              $24.9
                   19                     $144.8            $178.8             $218.5
                   20                      $24.1             $24.5              $24.9
      Present Value
                               3%       $1,693.5         $2,561.5            $4,563.8
                               7%       $1,363.3         $2,148.1            $4,016.4
      Annualized Amount
                               3%        $113.8            $172.2             $306.8
                               7%        $128.7            $202.8             $379.1
     Notes: Effective date is six months from date of publication of final rule. Included in t = 1 is the initial
     cost associated with changing cigarette labels, illustrated in Table 4. Included in t = 4, 7, 10, 13, 16, and
     19 are costs associated with planned future cigarette labeling changes from Table 5. Included in t = 1
     through t = 20 are annual design and operation costs associated with the random and equal display and
     distribution and quarterly rotation requirements from Table 6, advertising opportunity costs illustrated in
     Section 4, and government administration and enforcement costs illustrated in Section 5.



              If the information provided by the cigarette health warning on each package were

     valued at about $0.02 (for every pack sold annually nationwide), then the benefits

     generated by the proposed rule with an effective date of six months from the date of




                                                                                                                     50
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 18 of 23 PageID #: 1563



     publication of the final rule would equal or exceed the estimated annualized costs at three

     and seven percent discount rates (2018$).

     3.     Nine Cigarette Health Warnings

            An otherwise identical rule requiring that one of up to nine new cigarette health

     warnings appear on cigarette packages and in cigarette advertisements would reduce both

     the initial and recurring labeling costs of this rule through a reduction in material costs.

     Table 14 shows the total cost of a major cigarette labeling change that reflects both an

     effective date of 15 months from the date of publication of the final rule, as well as that

     each cigarette UPC would require nine printing plates, one for each cigarette health

     warning label (nine warnings per UPC). We estimate total initial labeling costs

     associated with this proposed rule under this regulatory option range from $217.4 million

     to $372.2 million, with a mean estimate of $286.3 million (2018$).




                                                                                                    51
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 19 of 23 PageID #: 1564



     Table 14. Cost of a Major Cigarette Label Change With 9 Warning Labels (in
     2018$)
                                                                                  Low       Mean               High
      Label Design Costs
       # Uncoordinated UPCs                                                  2,819          2,819           2,819
         Labor Costs ($/UPC)                                                 $4,495         $9,603         $18,069
         Material Costs ($/UPC)                                             $67,248        $85,059         $105,282
         Recordkeeping Costs ($/UPC)                                          $49            $94             $163
         Total Costs ($/UPC)                                                $71,792        $94,756         $123,514
       Total Label Design Costs for Uncoordinated UPCs ($)                $202,381,648   $267,117,164    $348,185,966

       # Coordinated UPCs                                                      244            244            244
         Labor Costs ($/UPC)                                                  $395           $1,354         $3,059
         Material Costs ($/UPC)                                              $59,776        $75,608        $93,584
         Recordkeeping Costs ($/UPC)                                           $17            $34            $60
         Total Costs ($/UPC)                                                 $60,188        $76,996        $96,703
       Total Label Design Costs for Coordinated UPCs ($)                   $14,685,872    $18,787,024    $23,595,532
      TOTAL LABEL DESIGN COSTS ($)                                        $217,067,520   $285,904,188    $371,781,498

      Inventory Costs
        # Discarded Labels                                                  11,611,468    11,611,468         11,611,468
        Cost Per Discarded Label ($/Label)                                    $0.027        $0.032             $0.037
      TOTAL INVENTORY COSTS ($)                                              $313,510      $371,567           $429,624

      TOTAL COSTS                                                         $217,381,030   $286,275,755    $372,211,122
     Notes: Effective date is 15 months from date of publication of final rule.

              Regarding labeling costs related to planned future labeling changes, per-UPC

     recurring labeling costs range from $43,109/UPC to $69,965/UPC with a mean estimate

     of $55,394/UPC (2018$). Total labeling costs in years 1 (reproduced from above), 4, 7,

     10, 13, 16, and 19 are illustrated below in Table 15.




                                                                                                        52
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 20 of 23 PageID #: 1565



     Table 15 - Cost of Planned Future Major Cigarette Label Changes With 9 Warning
     Labels (in 2018$)
                                                   Labeling Costs
           t          # UPCs           Low              Mean             High
           1           3,063       $217,381,030      $286,275,755     $372,211,122
           2           2,980             -                 -                -
           3           2,900             -                 -                -
           4           2,822       $121,653,598     $156,321,868      $197,441,230
           5           2,746             -                 -                -
           6           2,672             -                 -                -
           7           2,600       $112,083,400     $144,024,400      $181,909,000
           8           2,530             -                 -                -
           9           2,462             -                 -                -
          10           2,396       $103,289,164     $132,724,024      $167,636,140
          11           2,331             -                 -                -
          12           2,268             -                 -                -
          13           2,207        $95,141,563     $122,254,558      $154,412,755
          14           2,147             -                 -                -
          15           2,089             -                 -                -
          16           2,033        $87,640,597     $112,616,002      $142,238,845
          17           1,978             -                 -                -
          18           1,925             -                 -                -
          19           1,873        $80,743,157     $103,752,962      $131,044,445
          20           1,822             -                 -                -
     Notes: Effective date is 15 months from date of publication of final rule.



              The total cost of the proposed rule if the effective date is 15 months from the date

     of publication of the final rule and the number of cigarette health warnings is nine is

     presented in Table 16. Under such a scenario, the present value of the estimated total

     costs of the proposed rule ranges from $1.0 billion to $1.4 billion, with a mean estimate

     of $1.2 billion, using a three percent discount rate, and ranges from $765.1 million to

     $1.1 billion, with a mean estimate of $921.1 million, using a seven percent discount rate

     (2018$). The estimated annualized cost of the proposed rule ranges from $68.0 million to

     $97.3 million, with a mean estimate of $81.3 million, using a three percent discount rate,

     and ranges from $72.2 million to $104.7 million, with a mean estimate of $86.9 million,

     using a seven percent discount rate (2018$).

                                                                                                53
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 21 of 23 PageID #: 1566



     Table 16. Estimated Total Cost of the Proposed Rule (in millions of 2018$)
                                                     Non-Discounted
                    t                     Low              Mean               High
                    1                    $241.5             $310.8            $397.1
                    2                      $24.1             $24.5             $24.9
                    3                      $24.1             $24.5             $24.9
                    4                     $145.8            $180.8            $222.3
                    5                      $24.1             $24.5             $24.9
                    6                      $24.1             $24.5             $24.9
                    7                     $136.2            $168.5            $206.8
                    8                      $24.1             $24.5             $24.9
                    9                      $24.1             $24.5             $24.9
                   10                     $127.4            $157.2            $192.5
                   11                      $24.1             $24.5             $24.9
                   12                      $24.1             $24.5             $24.9
                   13                     $119.2            $146.8            $179.3
                   14                      $24.1             $24.5             $24.9
                   15                      $24.1             $24.5             $24.9
                   16                     $111.7            $137.1            $167.1
                   17                      $24.1             $24.5             $24.9
                   18                      $24.1             $24.5             $24.9
                   19                     $104.8            $128.3            $155.9
                   20                      $24.1             $24.5             $24.9
      Present Value
                               3%       $1,011.1         $1,209.8           $1,448.3
                               7%        $765.1            $921.1           $1,109.2
      Annualized Amount
                               3%         $68.0             $81.3             $97.3
                               7%         $72.2             $86.9            $104.7
     Notes: Effective date is 15 months from date of publication of final rule. Included in t = 1 is the initial
     cost associated with changing cigarette labels, illustrated in Table 14. Included in t = [4, 7, 10, 13, 16,
     19] are costs associated with planned future cigarette labeling changes from Table 15. Included in t = 1
     through t = 20 are annual design and operation costs associated with the random and equal display and
     distribution and quarterly rotation requirements from Table 6, advertising opportunity costs illustrated in
     Section 4, and government administration and enforcement costs illustrated in Section 5.




              If the information provided by the cigarette health warning on each package were

     valued at about $0.009 (for every pack sold annually nationwide), then the benefits

     generated by the proposed rule under this regulatory option would equal or exceed the

     estimated annualized costs at three and seven percent discount rates (2018$).



                                                                                                                   54
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 22 of 23 PageID #: 1567



     available, annual receipts per tobacco manufacturer employing less than 500 employees

     range from about $4.5 million per firm (those with less than 20 employees) to roughly

     $102 million per firm (those with 100 to 499 employees) (2018$), 22 and annual receipts

     per tobacco wholesaler employing less than 100 employees range from about $7.9

     million per firm (those with less than 20 employees) to roughly $65.2 million per firm

     (those with 20 to 99 employees) (2018$). 23 Thus, we estimate that initial costs for a

     small cigarette manufacturer or importer would represent between 2.5 percent (= $2.6

     million / $102 million) and 35.6 percent (= $1.6 million / $4.5 million) of their annual

     receipts, and recurring costs would represent between 0.4 percent (= $0.4 million / $102

     million) and 4.4 percent (= $0.2 million / $4.5 million) of their annual receipts.

     2.      Alternatives to Minimize the Burden on Small Entities

             The biggest source of the burden of this rule on small entities is the initial cost

     associated with changing cigarette labels. One way in which this burden could be eased

     is to extend the effective date for small manufacturers and importers. For example, if the

     effective date was increased to 24 months from the date of publication of the final rule for

     small manufacturers and importers, then for a small manufacturer or importer affected by

     the proposed rule, we estimate that initial labeling costs would represent between 1.8

     percent and 24.4 percent of their annual receipts, compared to between 2.5 percent and

     35.6 percent of annual receipts if the effective date was 15 months from the date of



     22
        See “Data by Enterprise Employment Size, U.S. and States, U.S., 6-digit NAICS” at
     https://www.census.gov/data/tables/2012/econ/susb/2012-susb-annual.html. The most granular that we
     could get using these data is NAICS 312230, “Tobacco Manufacturing”, versus our desired granularity of
     NAICS 312221, “Cigarette Manufacturing”.
     23
        See “Data by Enterprise Employment Size, U.S. and States, U.S., 6-digit NAICS” at
     https://www.census.gov/data/tables/2012/econ/susb/2012-susb-annual.html. We used NAICS 424940.


                                                                                                          58
Case 6:20-cv-00176-JCB Document 34-19 Filed 05/15/20 Page 23 of 23 PageID #: 1568



     publication of the final rule (note that the recurring costs do not vary by effective date

     and so would not change). An even further out effective date would reduce initial

     labeling costs even more. One possible downside to extending the effective date for

     small manufacturers and importers, however, is that doing so could result in different

     cigarette products bearing different warnings, thus potentially creating consumer

     confusion about the relative risk of those different cigarette products.




                                                                                                  59
